            Case 1:19-cv-07560-ER-SDA Document 24 Filed 04/23/20 Page 1 of 1
   THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160

   April 17, 2020

   VIA CM/ECF
   Honorable Magistrate Judge Stewart D. Aaron
   United States District Court
   Southern District of New York
   500 Pearl Street, Courtroom 11C
   New York, NY 10007-1312
                                                                                           4/23/2020
                    Re:   Keung v. Amano Sushi Inc., et al
                          Case 1:19-cv-07560-DAB

   Dear Judge Aaron:

           The undersigned represents the Plaintiff in the above-captioned case matter.

          Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
   the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
   adversely affected the business in this matter, it is very difficult for the parties to proceed in this
   matter with discovery and productive settlement negotiations at this time.

          Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
   additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
   coincide with the recent New York “PAUSE” extension until May 15, 2020.

           The Court may wish to note that this is undersigned counsel's second request to stay this
   matter. Thank you for your consideration of this unfortunate, but necessary request.

                                                 Sincerely,

                                                 By: /S/ B. Bradley Weitz             .
                                                     B. Bradley Weitz, Esq. (BW 9365)
                                                     THE WEITZ LAW FIRM, P.A.
                                                     18305 Biscayne Blvd., Suite 214
                                                     Aventura, Florida 33160
                                                     Tel.: (305) 949-7777
                                                     Fax: (305) 704-3877
                                                     Email: bbw@weitzfirm.com




Plaintiff’s request is DENIED WITHOUT PREJUDICE. In any future request, Plaintiff shall indicate whether the
defendant that has appeared in the case consents to the requested relief. SO ORDERED.
Dated: April 23, 2020
